Exhibit 10.9

EXECUTION VERSION

SECOND LIEN SECURITY AND PLEDGE AGREEMENT

dated as of

July 28, 2014,

among

AMEDISYS, INC.,

AMEDISYS HOLDING, L.L.C.,

THE GUARANTORS PARTY HERETO,

and

CORTLAND CAPITAL MARKET SERVICES LLC,

not in its individual capacity, but solely as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1  

1.01

   Definitions      5  

1.02

   Interpretation      5  

ARTICLE II COLLATERAL

     5  

2.01

   Grant of Security Interest      7  

2.02

   Termination of Security Interests      7  

2.03

   Partial Release of Collateral or Debtor      7  

2.04

   Security Interest Absolute      7  

2.05

   Guarantors; New Subsidiaries      8  

2.06

   Limit of Liability      8  

2.07

   Reinstatement      8  

ARTICLE III PERFECTION OF SECURITY INTEREST

     9  

3.01

   Perfection      9  

3.02

   Perfection of Additional Collateral      10  

3.03

   Instruments      10  

3.04

   Further Assurances      11  

3.05

   Use of Collateral      11  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     11  

4.01

   Security Documents      11  

4.02

   Title      12  

4.03

   Chief Executive Office; Legal Name; Jurisdiction of Organization      12  

4.04

   Corporate Names; Prior Names and Transactions      12  

4.05

   Records      12  

4.06

   Changes in Circumstances      12  

4.07

   Inventory and Equipment      12  

4.08

   Title to Capital Stock      12  

4.09

   Financing Statements and Other Filings; Maintenance of Perfected Security
Interest      13  

4.10

   Deposit Accounts      13  

4.11

   Investment Property      13  

4.12

   Delivery of Certificated Securities Collateral      13  

4.13

   Perfection of Uncertificated Securities Collateral      13  

4.14

   Instruments and Tangible Chattel Paper      13  

4.15

   Electronic Chattel Paper and Transferable Records      13  

4.16

   Letters of Credit      13  

4.17

   Commercial Tort Claims      13  

ARTICLE V COVENANTS

     14  

5.01

   Access to Records; Patient Confidential Information      14  

5.02

   Other Financing Statements and Liens      14  

5.03

   Reports      14  

 

i



--------------------------------------------------------------------------------

5.04

   Adverse Claims      14  

5.05

   Certain Changes      15  

5.06

   Intentionally Deleted      15  

5.07

   Collateral Held by Others      15  

5.08

   Records      15  

5.09

   Collection of Accounts      15  

5.10

   Disposition of Collateral      15  

5.11

   Protection of Intellectual Property      15  

5.12

   Special Provisions Relating to Certain Collateral      16  

ARTICLE VI REMEDIES

     18  

6.01

   Events of Default, Etc.      18  

6.02

   Deficiency      21  

6.03

   Private Sale      22  

6.04

   Application of Proceeds      22  

6.05

   Attorney-in-Fact      23  

6.06

   Expenses      23  

6.07

   Administrative Agent’s Right to Perform on Debtor’s Behalf      24  

6.08

   Custody and Preservation      24  

6.09

   Preservation of Rights      24  

6.10

   Rights of Secured Parties      24  

6.11

   No Marshalling      24  

6.12

   Remedies Cumulative      24  

ARTICLE VII MISCELLANEOUS

     25  

7.01

   Waivers of Rights Inhibiting Enforcement      25  

7.02

   Notices      25  

7.03

   Assignment      25  

7.04

   Successors and Assigns      26  

7.05

   Amendment and Waiver      26  

7.06

   No Implied Waiver      26  

7.07

   Severability      26  

7.08

   Entire Agreement      26  

7.09

   Execution in Counterparts      26  

7.10

   Governing Law      26  

7.11

   Headings      27  

7.12

   Interpretation      27  

7.13

   Waiver of Jury Trial      27  

7.14

   Survival, Etc.      27  

7.15

   Agents, Etc.      27  

7.16

   Limitation of Liability      27  

7.17

   Subrogation      27  

7.18

   Conflict with Credit Agreement      28  

 

ii



--------------------------------------------------------------------------------

Annex 1

   Intellectual Property Licenses

Annex 2

   Patent Collateral

Annex 3

   Securities Collateral

Annex 4

   Trademark Collateral

Annex 5

   Filing Offices

Annex 6

   Debtor Information

Annex 7

   Previous Names and Transactions

Annex 8

   Offices and Locations of Records

Annex 9

   Locations of Inventory and Equipment

Annex 10

   Deposit Accounts

Annex 11

   Securities Accounts and Commodity Accounts

Annex 12

   Instruments and Tangible Chattel Paper

Annex 13

   Electronic Chattel Paper

Annex 14

   Letters of Credit

Annex 15

   Commercial Tort Claims

 

iii



--------------------------------------------------------------------------------

THIS SECOND LIEN SECURITY AND PLEDGE AGREEMENT (this “Agreement”) dated as of
July 28, 2014, is among AMEDISYS HOLDING, L.L.C. (“Co-Borrower”), AMEDISYS, INC.
(the “Lead Borrower”, together with the Co-Borrower, the “Borrowers”), the
Guarantors party hereto (together with the Borrowers, the “Debtors”), and
CORTLAND CAPITAL MARKET SERVICES LLC, not in its individual capacity, but solely
as collateral agent for the Lenders and the other Secured Parties (as such terms
are defined herein) (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

RECITALS:

A. Pursuant to the Second Lien Credit Agreement dated as of even date herewith
(as amended, modified and supplemented from time to time, the “Credit
Agreement”), among the Borrowers, the lenders from time to time party thereto
(the “Lenders”) and the Administrative Agent, the Lenders agreed to make loans
to and other extensions of credit on behalf of the Borrowers.

B. It is a condition to the effectiveness of the Credit Agreement and the
obligations of the Lenders thereunder that the Debtors shall have granted Liens
(as defined in the Credit Agreement) securing the Obligations (as defined in the
Credit Agreement) and executed and delivered, and granted the Liens provided for
in, this Agreement.

D. To induce the Lenders to enter into the Credit Agreement and to make loans to
the Borrowers, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Debtors have agreed to grant
security interests in the Collateral (as hereinafter defined) as security for
the Secured Obligations (as hereinafter defined).

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.01 Definitions. Capitalized terms not otherwise defined herein have the
respective meanings assigned to them in the Credit Agreement. All terms used
herein that are not defined herein or in the Credit Agreement and are defined in
the UCC have the meanings therein stated. In addition, the following terms have
the following meanings under this Agreement:

“Accounts” means all accounts (as defined in the UCC) and all general
intangibles (including payment intangibles and software) (as defined in the UCC)
of any Debtor constituting any right to the payment of money, whether or not
earned by performance, including all moneys due and to become due to any Debtor
in respect of any loans or advances or for Inventory or Equipment or other goods
sold or leased or for services rendered, tax refunds, insurance refund claims
and other insurance claims and proceeds, tort claims, securities and other
investment property, rights to proceeds of letters of credit, letter-of-credit
rights, supporting obligations of every nature and any guarantee of any of the
foregoing.



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning set forth in the introductory paragraph
to this Agreement.

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrowers” has the meaning set forth in the introductory paragraph to this
Agreement.

“Collateral” has the meaning assigned to such term in Section 2.01.

“Contracts” means, collectively, with respect to each Debtor, all sale, service,
performance, equipment or property lease contracts, agreements and grants and
all other contracts, agreements or grants (in each case, whether written or
oral, or third party or intercompany), between such Debtor and third parties,
and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.

“Control” means (i) in the case of each Deposit Account, “control,” as such term
is defined in Section 9.104 of the UCC, (ii) in the case of any certificated
security, uncertificated security or security entitlement, “control,” as such
term is defined in Section 8.106 of the UCC and (iii) in the case of any
commodity contract, “control,” as such term is defined in Section 9.106 of the
UCC.

“Credit Agreement” has the meaning set forth in Recital A.

“Deposit Account Control Agreement” means a deposit account control agreement in
form and substance reasonably satisfactory to the Administrative Agent.

“Deposit Accounts” means, collectively, with respect to each Debtor, (i) all
“deposit accounts” as such term is defined in the UCC and (ii) all cash, funds,
checks, notes and instruments from time to time on deposit in any of the
accounts described in clause (i) of this definition.

“Documents” means all “documents” (as defined in the UCC) or other receipts
covering, evidencing or representing Inventory or Equipment.

“Equipment” means, with respect to each Debtor, all “equipment” (as defined in
the UCC) and all other goods of such Debtor that are used or acquired for use in
its business, including all spare parts and related supplies, all goods obtained
by such Debtor in exchange for any such goods, all substances, if any,
commingled with or added to those goods and all upgrades and other improvements
to those goods, in each case to the extent not constituting Inventory.

“General Intangibles” means all “general intangibles” (as defined in the UCC)
now owned or hereafter acquired by any Debtor, including (i) all obligations or
indebtedness owing to any Debtor (other than Accounts) from whatever source
arising, (ii) all Intellectual Property and goodwill, (iii) all Governmental
Authorizations, (iv) all rights or claims in respect of refunds for taxes paid,
(v) all Contracts and (vi) to the extent permitted by applicable law, all rights
in respect of any pension plan or similar arrangement maintained for employees
of any Debtor.

 

-2-



--------------------------------------------------------------------------------

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
(42 U.S.C. § 1320d et set.), as the same may be amended, modified or
supplemented from time to time, any successor statute thereto, any and all rules
or regulations promulgated from time to time thereunder, and any comparable
state laws.

“Instruments” means all “instruments”, “chattel paper” (whether tangible or
electronic) or “letters of credit” (each as defined in the UCC) of any Debtor
evidencing, representing, arising from or existing in respect of, relating to,
securing or otherwise supporting the payment of, any Account, including
promissory notes, drafts, bills of exchange and trade acceptances now owned or
hereafter acquired and all interest, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any of the Instruments.

“Intellectual Property” means all Patent Collateral and all Trademark
Collateral, together with (a) all inventions, processes, production methods,
proprietary information, know-how and trade secrets; (b) all licenses or user or
other agreements granted to any Debtor with respect to any of the items listed
in clause (a) above, in each case whether now or hereafter owned or used,
including the licenses and user or other agreements listed in Annex 1; (c) all
information, customer lists, identification of suppliers, data, plans,
blueprints, specifications, designs, drawings, recorded knowledge, surveys,
engineering reports, test reports, manuals, materials standards, processing
standards, performance standards, catalogs, computer and automatic machinery
software and programs; (d) all field repair data, sales data and other
information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all media in which or on which
any information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of such information,
knowledge, records or data; and (f) all causes of action, claims and warranties
now or hereafter owned or acquired by any Debtor in respect of any of the items
listed above.

“Inventory” means all inventory (as defined in the UCC) and all other goods of
any Debtor held for sale, lease or furnishing under a contract of service
(including to its Subsidiaries or Affiliates) or that constitute raw materials,
work in process or material used or consumed in its business, including all
spare parts and related supplies, all goods obtained by any Debtor in exchange
for such goods, all products made or processed from such goods and all
substances, if any, commingled therewith or added to such goods;

“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, commodity contract or commodity
account (in each case, as defined in the UCC), excluding, however, the
Securities Collateral.

“Patent Collateral” means all Patents now owned or hereafter acquired by any
Debtor, including each Patent Collateral identified in Annex 2.

“Patents” means, collectively, (i) all patents and patent applications,
including the inventions and improvements described and claimed therein, and all
patentable inventions, (ii) all reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof, and (iii) all rights, licenses and
goodwill, now existing or hereafter coming into existence, (A) to all income,
profits, royalties, damages and payments now or hereafter due and/or payable
under and

 

-3-



--------------------------------------------------------------------------------

with respect thereto, including damages and payments for past, present or future
infringements thereof, (B) to sue for past, present and future infringements
thereof, and (C) otherwise accruing under or pertaining to any of the foregoing
throughout the world.

“Permitted Liens” means Liens permitted by the Credit Agreement.

“Proceeds” has the meaning assigned to such term in the UCC, including all
proceeds of insurance and all condemnation awards and all other compensation for
any casualty event with respect to all or any part of the Collateral (together
with all rights to recover and proceed with respect to the same), and all
accessions to, substitutions for and replacements of all or any part of the
other Collateral.

“Records” has the meaning assigned to such term in Section 4.05.

“Secured Obligations” means all Obligations now or hereafter existing, including
any extensions, modifications, substitutions, amendments and renewals thereof,
whether for principal, interest, fees, expenses, indemnification, or otherwise,
including all costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by the Administrative Agent or any Secured Party in
connection with any suit or proceeding in connection with the performance by
such Secured Party of any of the agreements contained in any of the Contracts,
or in connection with any exercise of its rights or remedies hereunder, pursuant
to the terms of this Agreement.

“Secured Parties” means, collectively, (a) the Administrative Agent, (b) the
Lenders, and (c) each other Person to whom any of the Secured Obligations are
owed.

“Securities Collateral” means the Capital Stock now owned or hereafter acquired
by any Debtor (whether such Capital Stock constitutes securities or general
intangibles under the UCC) including the Capital Stock identified on Annex 3
hereto and any Capital Stock subsequently pledged to the Secured Party pursuant
to any Joinder Agreement, and the certificates or other instruments representing
any of the foregoing and any interest of a Debtor in the entries on the books of
any securities intermediary pertaining thereto (the “Pledged Shares”), and all
dividends, distributions, returns of capital, cash, warrants, options, rights,
instruments, rights to vote or manage the business of such Person pursuant to
organizational documents governing the rights and obligations of the
stockholders, partners, members or other owners thereof and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Pledged Shares.

“Security Interest” means the security interest in the Collateral granted by
Debtors under this Agreement.

“Trademark Collateral” means all Trademarks now owned or hereafter acquired by
any Debtor including each Trademark Collateral identified in Annex 4.

“Trademarks” means, collectively, (i) all trade names, trademarks and service
marks, logos, trademark and service mark registrations, and applications for
trademark and service mark registrations, (ii) all renewals of trademark and
service mark registrations, and (iii) all rights, licenses and goodwill, now
existing or hereafter coming into existence, (A) to all income, royalties,
damages and other payments (including in respect of all past, present and future
infringements) with respect to any of the foregoing, (B) to sue for all past,
present and future

 

-4-



--------------------------------------------------------------------------------

infringements thereof, and (C) otherwise accruing under or pertaining to any of
the foregoing, together, in each case, with the product lines and goodwill of
the business connected with the use of, and symbolized by, each such trade name,
trademark and service mark.

“UCC” means the Uniform Commercial Code as now or hereafter adopted and in
effect in the State of New York; provided that if, by reason of mandatory
provisions of Law, the perfection or the effect of perfection or non-perfection
of any Security Interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or the effect of perfection or
non-perfection.

1.02 Interpretation. The principles of interpretation set out in Section 1.2 of
the Credit Agreement shall apply equally to this Agreement mutatis mutandis.

ARTICLE II

COLLATERAL

2.01 Grant of Security Interest. As collateral security for the prompt payment
in full when due (whether at stated maturity, by acceleration or otherwise) and
performance of the Secured Obligations, each Debtor hereby grants to the
Administrative Agent for the benefit of the Secured Parties a security interest
in all of such Debtor’s right, title and interest in, to and under the following
property, whether now owned or hereafter acquired by such Debtor and whether now
existing or hereafter coming into existence and wherever located (collectively,
the “Collateral”):

(a) all Accounts;

(b) all Deposit Accounts;

(c) all Documents;

(d) all Equipment;

(e) all General Intangibles;

(f) all Governmental Authorizations;

(g) all Instruments;

(h) all Inventory;

(i) all Investment Property;

(j) all Securities Collateral;

 

-5-



--------------------------------------------------------------------------------

(k) all rights, claims and benefits of such Debtor against any Person arising
out of, relating to or in connection with Inventory or Equipment purchased by
such Debtor, including any such rights, claims or benefits against any Person
storing or transporting such Inventory or Equipment;

(l) all other tangible and intangible personal property and fixtures of such
Debtor, including all cash, products, rents, revenues, issues, profits,
royalties, income, benefits, commercial tort claims, letter-of-credit rights,
supporting obligations, accessions to, substitutions and replacements for any
and all of the foregoing, any indemnity, warranty or guarantee payable by any
reason of loss or damage to or otherwise with respect to any of the foregoing,
and all causes of action, claims and warranties now or hereafter held by such
Debtor in respect of any of the items listed above;

(m) all books, correspondence, credit files, records, invoices and other papers,
including all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Debtor or any computer bureau or service
company from time to time acting for such Debtor;

(n) all Proceeds of the collateral described in the foregoing clauses
(a) through (m).

Notwithstanding anything herein to the contrary, Debtors do not grant a security
interest in, and the Collateral shall not include the rights or interests of any
Debtor in, the following assets or property:

(i) any assets or property (including, without limitation, any Governmental
Authorization or Contract to which such Debtor is a party or any of its rights
or interests thereunder, or any Equipment or Intellectual Property) to the
extent, but only to the extent, that (A) such a grant is prohibited by reason of
(1) an applicable law or regulation to which such Debtor or such asset or
property is subject or (2) an existing and enforceable negative pledge or
anti-assignment provision (other than to the extent that any such term would be
rendered ineffective pursuant to the UCC or any other applicable law or
principles of equity), (B) the creation of a Lien therein could constitute a
breach of the terms of any document affecting such asset or property or would
cause a default or event of default under the terms of such document, or would
permit any party to such document to terminate any right arising thereunder or
to exercise any put, call, right of first refusal, preferential right to
purchase, purchase option or other similar right, in each case that would permit
any party thereto to terminate such document (except to the extent any such term
would be rendered ineffective pursuant to the UCC or any other applicable law or
principals of equity), or (C) such asset or property is now or hereafter subject
to a Lien securing purchase money debt or capital leases to the extent that (1)
such Lien and purchase money debt or capital lease are permitted under the
Credit Agreement, and (2) the documents evidencing such purchase money debt or
capital lease prohibits the granting of a Lien in the property securing such
purchase money debt or capital lease (except to the extent any such term would
be rendered ineffective pursuant to the UCC or any other applicable law or
principals of equity); provided that, with respect to (A), (B) and (C) above,
immediately upon the ineffectiveness, lapse or termination of any such

 

-6-



--------------------------------------------------------------------------------

provision, the Collateral shall include, and the applicable Debtor shall be
deemed to have granted a security interest in, all such rights and interests as
if such provision had never been in effect;

(ii) the Capital Stock of any Specified Entity and the Excluded Capital Stock
identified on Annex 3; or

(iii) motor vehicles, tractors, trailers and other like property to which the
title thereto is governed by a certificate of title or ownership.

2.02 Termination of Security Interests. This Agreement and the Security
Interests shall terminate and all rights to the Collateral shall revert to the
applicable Debtors when (i) all outstanding Secured Obligations shall have been
paid in full and (ii) all Commitments under the Credit Agreement shall have
expired or been terminated. Subject to the Intercreditor Agreement, upon such
termination, the Administrative Agent shall (at the written request and expense
of the Borrowers) promptly cause to be assigned, transferred and delivered,
against receipt but without any recourse, warranty or representation whatsoever,
any remaining Collateral and money received in respect thereof, to or on the
order of the applicable Debtor and to be released and cancelled all licenses and
rights referred to in Section 5.12(b)(i). The Administrative Agent shall also
(at the written request and expense of the Borrowers) promptly execute and
deliver to the Borrowers upon such termination such UCC termination statements
and such other documentation as shall be reasonably requested by the Borrowers
to effect the termination and release of the Security Interests on the
Collateral.

2.03 Partial Release of Collateral or Debtor. Upon the disposition of any
Collateral in accordance with the Credit Agreement or any other transaction
permitted by the Credit Agreement, the Administrative Agent shall, upon the
written request of (and at the sole cost and expense of) the Borrowers, promptly
execute and deliver to the Borrowers such UCC termination statements and such
other documentation as the Borrowers may reasonably request to the extent
necessary to effect the termination and release of the Liens on such Collateral
or the release of a Debtor, as applicable, in accordance with the Credit
Agreement.

2.04 Security Interest Absolute. Subject to the Intercreditor Agreement, to the
maximum extent permitted by applicable law, the rights and remedies of the
Administrative Agent hereunder, the Liens created hereby, and the obligations of
the Debtors under this Agreement are absolute, irrevocable and unconditional and
will remain in full force and effect without regard to, and will not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever (other than termination pursuant to
Section 2.02 or partial release pursuant to Section 2.03), including:

(a) any renewal, extension, amendment, or modification of, or addition or
supplement to or deletion from, any of the Loan Documents or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof;

(b) any waiver of, consent to or departure from, extension, indulgence or other
action or inaction under or in respect of any of the Secured Obligations, this
Agreement, any other Loan Document or other instrument or agreement relating
thereto, or any

 

-7-



--------------------------------------------------------------------------------

exercise or non-exercise of any right, remedy, power or privilege under or in
respect of the Secured Obligations, this Agreement, any other Loan Document or
any such other instrument or agreement relating thereto;

(c) any furnishing of any additional security for the Secured Obligations or any
part thereof to the Administrative Agent or any other Person or any acceptance
thereof by the Administrative Agent or any other Person or any substitution,
sale, exchange, release, surrender or realization of or upon any such security
by the Administrative Agent or any other Person or the failure to create,
preserve, validate, perfect or protect any other Lien granted to, or purported
to be granted to, or in favor of, the Administrative Agent or any other Secured
Party;

(d) any invalidity, irregularity or unenforceability of all or any part of the
Secured Obligations, any Loan Document or any other agreement or instrument
relating thereto or any security therefor;

(e) the acceleration of the maturity of any of the Secured Obligations or any
other modification of the time of payment thereof; or

(f) any other event or circumstance whatsoever that might otherwise constitute a
legal or equitable discharge of a surety or a guarantor, it being the intent of
this Section 2.04 that the obligations of the Debtors hereunder shall be
absolute, irrevocable and unconditional under any and all circumstances.

2.05 Guarantors; New Subsidiaries. Upon the execution and delivery of a Joinder
Agreement by a new Subsidiary pursuant to Section 6.10(b) of the Credit
Agreement, such new Subsidiary shall constitute a “Guarantor” and a “Debtor” for
all purposes hereunder with the same force and effect as if originally named as
a Guarantor and Debtor herein. The execution and delivery of such Joinder
Agreement shall not require the consent of any Debtor hereunder. The rights and
obligations of each Debtor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor and Debtor as a party to this
Agreement.

2.06 Limit of Liability. Notwithstanding the foregoing, the security interest
granted by each Debtor hereunder shall be limited to the extent necessary so
that its obligations hereunder would not be subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.

2.07 Reinstatement. This Agreement and the Liens created hereunder shall
automatically be reinstated if and to the extent that for any reason any payment
by or on behalf of any Debtor in respect of the Secured Obligations is rescinded
or must otherwise be restored by any holder of the Secured Obligations, whether
as a result of any fraudulent conveyance, proceedings in bankruptcy or
reorganization or otherwise. EACH DEBTOR SHALL DEFEND AND INDEMNIFY EACH SECURED
PARTY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE
UNDER THIS SECTION 2.07 (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN
THE DEFENSE OF ANY SUCH ACTION OR SUIT, INCLUDING SUCH CLAIM, DAMAGE, LOSS,

 

-8-



--------------------------------------------------------------------------------

LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED SECURED
PARTY’S OWN NEGLIGENCE OR STRICT LIABILITY BUT EXCLUDING SUCH CLAIM, DAMAGE,
LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED SECURED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

ARTICLE III

PERFECTION OF SECURITY INTEREST

3.01 Perfection. Subject to the Intercreditor Agreement, prior to or
concurrently with the execution and delivery of this Agreement (or as
applicable, after the First Lien Obligations (other than contingent indemnity
obligations) are terminated), Debtors shall:

(a) intentionally omitted;

(b) deliver to the Administrative Agent any and all certificates in any Debtor’s
physical possession evidencing Investment Property included in the Collateral or
any Securities Collateral included in the Collateral, endorsed or accompanied by
such instruments of assignment and transfer in such form and substance as the
Administrative Agent may reasonably request;

(c) intentionally omitted;

(d) with respect to any uncertificated security included in the Collateral,
cause the Security Interest to be recorded on the equityholder register or on
the books of the issuer of such uncertificated security and cause such issuer to
execute and deliver to the Administrative Agent an acknowledgement of the
Security Interest pursuant to which the issuer agrees to comply with
instructions originated by the Administrative Agent without further consent by
such Debtor; and

(e) take all such other actions as shall be necessary or as the Administrative
Agent may reasonably request to perfect and establish the priority (subject only
to Permitted Liens) of the Security Interest.

Additionally, each Debtor hereby authorizes the Administrative Agent to prepare,
execute, deliver, file and/or record any such financing statement (including any
fixture filing), continuation statement, amendment or other document that may be
necessary or desirable (in the reasonable judgment of the Administrative Agent):
(i) to create, preserve, perfect or validate the Security Interest or establish
the priority thereof (subject only to Permitted Liens); or (ii) to enable the
Administrative Agent to exercise and enforce its rights hereunder with respect
to such Security Interest. Each Debtor hereby authorizes the Administrative
Agent to file any financing statement describing the Collateral as “all assets”
or “all of the Debtor’s personal property”, notwithstanding that such wording
may be broader in scope than the Collateral described in this Agreement. The
Debtors shall pay the costs of, or incidental to, any recording or filing of any
such financing or continuation statement, amendment or other document or
otherwise arising out of or in connection with the execution and delivery of
this Agreement.

 

-9-



--------------------------------------------------------------------------------

3.02 Perfection of Additional Collateral. Subject to the Intercreditor Agreement
and, as applicable, after the First Lien Obligations (other than contingent
indemnity obligations) are terminated, each Debtor shall:

(a) subject to Section 3.03, promptly deliver to the Administrative Agent all
Instruments held by such Debtor, endorsed and/or accompanied by instruments of
assignment and transfer in such form and substance as the Administrative Agent
may reasonably request;

(b) upon the possession or acquisition of any certificated securities
representing Investment Property included in the Collateral or Securities
Collateral included in the Collateral which are to be physically possessed by a
Debtor, promptly deliver to the Administrative Agent all such certificated
securities, endorsed or accompanied by instruments of transfer or assignment in
such form and substance as the Administrative Agent may reasonably request;

(c) upon the possession or acquisition of any uncertificated securities included
in the Collateral, cause the Security Interest to be recorded on the
equityholder register or the books of the issuer of such uncertificated
securities and cause such issuer to execute and deliver to the Administrative
Agent an acknowledgement of the Security Interest pursuant to which such issuer
agrees to comply with instructions originated by the Administrative Agent
without further consent by such Debtor;

(d) promptly deliver to the Administrative Agent a Deposit Account Control
Agreement with respect to any Deposit Account included in the Collateral, other
than any Deposit Account maintained by the Administrative Agent, executed by the
applicable Debtor and the financial institution maintaining such Deposit
Account; and

(e) promptly deliver to the Administrative Agent a securities account control
agreement in form and substance reasonably satisfactory to the Administrative
Agent with respect to any securities account or securities entitlement, executed
by the applicable Debtor and the securities intermediary maintaining such
securities account.

3.03 Instruments. So long as no Event of Default shall have occurred and be
continuing, each Debtor may retain for collection in the ordinary course any
Instruments received by it in the ordinary course of business, and the
Administrative Agent shall, subject to the Intercreditor Agreement, promptly
upon request and at the expense of any Debtor, make appropriate arrangements for
making any Instrument pledged by such Debtor and held by the Administrative
Agent available to such Debtor for purposes of presentation, collection or
renewal (any such arrangement to be effected, to the extent deemed appropriate
by the Administrative Agent, against trust receipt or like document).

3.04 Further Assurances. Each Debtor shall, from time to time, at its sole
expense, promptly execute, deliver, file and record all further agreements,
assignments, instruments, documents and certificates and take all further action
that may be reasonably

 

-10-



--------------------------------------------------------------------------------

necessary or reasonably desirable, or that the Administrative Agent may
reasonably request, in order to create, preserve, perfect, confirm or validate
the Security Interest in the Collateral or to enable the Administrative Agent to
obtain the full benefits of the Security Documents (including, subject to the
Intercreditor Agreement, the delivery of possession of any Collateral that
hereafter comes into existence or is acquired in the future by the
Administrative Agent as pledgee for the benefit of the Secured Parties), or to
enable the Administrative Agent to exercise and enforce any of its rights,
powers and remedies thereunder with respect to any of such Collateral.

3.05 Use of Collateral. So long as no Event of Default shall have occurred and
be continuing, except as otherwise provided herein or in the Credit Agreement,
each Debtor shall be entitled to use and possess the Collateral and to exercise
its rights, title and interest in all Contracts and Governmental Authorizations
subject to the rights, remedies, powers and privileges of the Administrative
Agent under Article VI and to such use, possession or exercise not otherwise
constituting an Event of Default.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Debtor represents and warrants to the Secured Parties as follows:

4.01 Security Documents. This Agreement is effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties a legal, valid and
enforceable Lien on the Collateral and, when (i) financing statements and other
filings in appropriate form are filed in the offices specified on Annex 5 and
(ii) upon the taking of possession or Control by the Administrative Agent (or as
applicable, the First Lien Administrative Agent) of the Collateral with respect
to which a security interest may be perfected only by possession or Control
(which possession or Control shall be given to the Administrative Agent (or as
applicable, the First Lien Administrative Agent) to the extent possession or
Control by the Administrative Agent (or as applicable, the First Lien
Administrative Agent) is required by this Agreement or the Intercreditor
Agreement), the Lien created by this Agreement shall constitute a fully
perfected Lien on all right, title and interest of the Debtors in the
Collateral, in each case subject to no Liens other than Permitted Liens.

4.02 Title. Each Debtor is the sole legal and beneficial owner of all Collateral
in which it purports to grant a Lien pursuant to this Agreement, and such
Collateral is free and clear of all Liens other than Permitted Liens. The
Security Interests have attached and upon the filing of the financing statements
and, subject to the Intercreditor Agreement, delivery of Collateral to the
Administrative Agent (or as applicable, the First Lien Administrative Agent)
which may be perfected only by possession or Control, will constitute, under the
UCC, perfected security interests in all such Collateral prior to all other
Liens (other than Permitted Liens). No currently effective financing statement
or other instrument similar in effect is on file in any recording office
covering all or any part of the Collateral, except such as may have been filed
evidencing Permitted Liens. No Person other than the First Lien Administrative
Agent and the Administrative Agent has Control or possession of all or any part
of the Collateral except as permitted by the Credit Agreement, the Intercreditor
Agreement or this Agreement.

 

-11-



--------------------------------------------------------------------------------

4.03 Chief Executive Office; Legal Name; Jurisdiction of Organization. As of the
date hereof, the exact legal name, type of organization, jurisdiction of
organization, Federal Taxpayer Identification Number, organizational
identification number and chief executive office of each Debtor is indicated
next to its name in Annex 6.

4.04 Corporate Names; Prior Names and Transactions. Each Debtor has not, during
the past five years, been known by or used any other corporate name or been a
party to any merger or consolidation, or acquired all or substantially all of
the assets of any Person, or acquired any of its property or assets out of the
ordinary course of business, except as set forth in Annex 7.

4.05 Records. As of the date hereof, the principal place of business and chief
executive office of each Debtor and the office where each Debtor keeps its books
and records concerning the Collateral (hereinafter, collectively called the
“Records”) is located at the address set out on Annex 8.

4.06 Changes in Circumstances. Except as disclosed in writing to the
Administrative Agent prior to the date hereof, Debtor has not, within the period
of four months prior to the date hereof: (a) changed its location (as defined in
Section 9-307 of the UCC); (b) changed its name; or (c) become a “new debtor”
(as defined in Section 9-102(a)(56) of the UCC) with respect to a security
agreement previously entered into by any other Person.

4.07 Inventory and Equipment. As of the date hereof, all Inventory and Equipment
of the Debtors is located at one of the locations identified in Annex 9 under
its name or in transit from one of such location to another, other than (a) such
Inventory which is in-transit to the applicable purchaser thereof and (b) laptop
computers, tablet computers and like Equipment in possession of the employees of
the Debtors and used in the ordinary course of business.

4.08 Title to Capital Stock. As of the date hereof, the applicable Debtor
identified on Annex 3 owns the Capital Stock listed as being owned by it in
Annex 3 hereto, free and clear of any Lien other than Permitted Liens. All
shares of capital stock identified in such Annex as being beneficially owned by
each Debtor have been duly authorized and validly issued, are fully paid and
non-assessable and are not subject to any option to purchase or similar right of
any Person except as permitted by the Credit Agreement. Except as permitted by
the Credit Agreement, and with respect to the Excluded Capital Stock identified
on Annex 3, each Debtor is not and will not become a party to or otherwise bound
by any agreement, other than the Loan Documents, which restricts in any manner
the rights of any present or future holder of any such Capital Stock with
respect thereto.

4.09 Financing Statements and Other Filings; Maintenance of Perfected Security
Interest. As of the date hereof, the only Article 9 UCC filings, registrations
and recordings necessary and appropriate to create, preserve, protect, publish
notice of and perfect the Security Interest are listed in Annex 5. All such
filings, registrations and recordings have been delivered to the Administrative
Agent in completed form for filing in each governmental, municipal or other
office specified in Annex 5.

 

-12-



--------------------------------------------------------------------------------

4.10 Deposit Accounts. As of the date hereof, no Debtor has opened or maintains
any Deposit Accounts other than the accounts listed in Annex 10. By virtue of
the First Lien Administrative Agent’s Control (pursuant to the Intercreditor
Agreement for the benefit the Administrative Agent), the Administrative Agent
has a perfected second priority security interest in each Deposit Account
included in the Collateral and listed in Annex 10 by Control.

4.11 Investment Property. As of the date hereof, Debtor (i) has no Securities
Accounts or Commodity Accounts other than those listed in Annex 11, and the
Administrative Agent will have a perfected second priority security interest in
such Securities Accounts and Commodity Accounts as a result of filing the
applicable UCC financing statements, in each case subject to Permitted Liens,
and (ii) does not hold, own or have any interest in any Investment Property
other than Investment Property maintained in Securities Accounts or Commodity
Accounts listed in Annex 11.

4.12 Delivery of Certificated Securities Collateral. All certificates,
agreements or instruments representing or evidencing the Securities Collateral
in existence on the date hereof have been delivered to the First Lien
Administrative Agent, subject to the Intercreditor Agreement, or the
Administrative Agent in suitable form for transfer by delivery or accompanied by
duly executed instruments of transfer or assignment in blank, and the
Administrative Agent has a perfected second priority security interest therein.

4.13 Perfection of Uncertificated Securities Collateral. Upon filing of the
applicable UCC financing statements and subject to Permitted Liens, the
Administrative Agent will have a perfected second priority security interest in
all uncertificated Securities Collateral pledged by it hereunder that is in
existence on the date hereof.

4.14 Instruments and Tangible Chattel Paper. As of the date hereof, no principal
amount payable under or in connection with any of the Collateral is evidenced by
any Instrument or tangible chattel paper other than such Instruments and
tangible chattel paper listed in Annex 12.

4.15 Electronic Chattel Paper and Transferable Records. As of the date hereof,
no principal amount payable under or in connection with any of the Collateral is
evidenced by any electronic chattel paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) other than such
electronic chattel paper and transferable records listed in Annex 13.

4.16 Letters of Credit. As of the date hereof, no Debtor is a beneficiary under
any Letter of Credit issued in favor of such Debtor except as listed in
Annex 14.

4.17 Commercial Tort Claims. As of the date hereof, no Debtor holds any
commercial tort claims other than those listed in Annex 15.

 

-13-



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

In furtherance of the grant of the Security Interests pursuant to Article II,
each Debtor hereby agrees with the Administrative Agent as follows:

5.01 Access to Records; Patient Confidential Information. Each Debtor shall upon
reasonable notice, at any time during normal business hours, permit
representatives of the Administrative Agent to inspect and make copies of the
Records, and to be present at such Debtor’s place of business to receive copies
of all communications and remittances relating to the Collateral, and forward to
the Administrative Agent copies of any notices or communications received by
such Debtor relevant to the Security Interest. Upon the occurrence and during
the continuation of an Event of Default, at the Administrative Agent’s request,
each Debtor shall promptly deliver copies of any and all such Records to the
Administrative Agent. Prior to any such inspection of Records by representatives
of the Administrative Agent or any such delivery of Records to the
Administrative Agent, if such Records contain confidential patient information,
the maintenance of which is governed by the HIPAA Security and Privacy
Requirements codified at 45 C.F.R. Parts 160 & 164, the Administrative Agent
and/or its authorized representatives will execute and deliver to the Debtors a
“HIPAA Business Associate Agreement” in form and substance reasonably
satisfactory to the Debtors and the Administrative Agent. In connection with any
such inspection of Records by representatives of the Administrative Agent or any
such delivery of Records to the Administrative Agent, the Administrative Agent
will, and will take commercially reasonable steps to cause its authorized
representatives to, comply with all applicable laws regarding confidential
patient information (including as set forth in HIPAA).

5.02 Other Financing Statements and Liens. Without the prior written consent of
the Administrative Agent, each Debtor shall not file or suffer to be on file, or
authorize or permit to be filed or to be on file, in any jurisdiction, any
financing statement or like instrument with respect to the Collateral in which
the Administrative Agent is not named as the sole secured party for the benefit
of the Secured Parties except to the extent such filing or like instrument
pertains to a Permitted Lien.

5.03 Reports. Each Debtor shall furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the Collateral
and such other reports in connection with the Collateral as the Administrative
Agent may reasonably request, all in reasonable detail; provided, however,
absent the existence of an Event of Default, the Debtors shall only be required
to deliver such information quarterly. Promptly upon request of the
Administrative Agent, following receipt by the Administrative Agent of any
reports pursuant to the preceding sentence, the Debtors shall deliver to the
Administrative Agent revised Annexes 2 and 4 to include Trademark and Patents
that becomes part of the Collateral under this Agreement.

5.04 Adverse Claims. Each Debtor shall defend, all at its own expense, such
Debtor’s title and the existence, perfection and second priority of the
Administrative Agent’s security interest in the Collateral against all adverse
claims (other than Permitted Liens).

 

-14-



--------------------------------------------------------------------------------

5.05 Certain Changes. In the event any Debtor changes its (i) name, identity,
corporate structure or the jurisdiction under which it is organized, (ii) chief
executive office or chief place of business or (iii) the locations where it
keeps or holds any Collateral (except Inventory in transit from one such
location to another) or any records relating thereto from the applicable
locations described in Annexes 8 and 9 hereof, such Debtor shall give the
Administrative Agent and its counsel notice thereof concurrently with delivery
of the reports required in accordance with Section 5.03. Notwithstanding the
foregoing, no Debtor will in any event change the location of any Collateral
owned by it if such change would cause the Security Interest in such Collateral
to lapse or cease to be perfected.

5.06 Intentionally Deleted.

5.07 Collateral Held by Others. If any of its Collateral is at any time in the
possession or control of any warehouseman, bailee or agent (other than the First
Lien Administrative Agent), each Debtor shall notify such warehouseman, bailee
or agent of the Security Interests and instruct it to hold all such Collateral
for the Administrative Agent’s account subject to the Administrative Agent’s
instructions (which shall permit such Collateral to be removed by such Debtor in
the ordinary course of business until the Administrative Agent notifies such
warehouseman, bailee or agent that an Event of Default has occurred and is
continuing). Each Debtor shall use its commercially reasonable efforts to obtain
a bailee letter and/or landlord lien waiver, as applicable, from all such
bailees and landlords, as applicable, who from time to time have possession of
Collateral in the ordinary course of such Debtor’s business having an aggregate
value in excess of $1,500,000. Notwithstanding the foregoing, the Debtors shall
not be required to take any action under this Section 5.07 with respect to any
Inventory in-transit to the applicable purchaser thereof.

5.08 Records. Each Debtor shall keep accurate Records and shall stamp or
otherwise mark such Records in such manner as the Administrative Agent may
reasonably request in order to reflect the Security Interests.

5.09 Collection of Accounts. Each Debtor shall use commercially reasonable
efforts to cause to be collected from its account debtors, as and when due, any
and all amounts owing under or on account of each of its Accounts (including
Accounts that are delinquent, such Accounts to be collected in accordance with
lawful collection procedures) and shall apply forthwith upon receipt thereof all
such amounts as are so collected to the outstanding balance of such Accounts.
The costs and expenses (including attorney’s fees) of collection, whether
incurred by a Debtor or the Administrative Agent, shall be borne by such Debtor.

5.10 Disposition of Collateral. No Debtor shall sell, lease, exchange, assign or
otherwise dispose of, or grant any option with respect to, any of its Collateral
except as permitted by the Credit Agreement.

5.11 Protection of Intellectual Property. Each Debtor shall timely pay all fees
(including maintenance fees), file all documents or declarations (including
applications, applications for renewal, affidavits of use and affidavits of
incontestability) and take all other action necessary to obtain, maintain and
renew each Patent and Trademark included in the Collateral. Each Debtor shall
notify the Administrative Agent in writing at the end of each

 

-15-



--------------------------------------------------------------------------------

Fiscal Year if it knows that any application or registration relating to any
Intellectual Property owned or licensed by it may become abandoned or dedicated,
or of any adverse determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court) regarding such Debtor’s ownership of
such Intellectual Property, its right to register or patent the same, or its
right to keep and maintain the same. If any Debtor’s rights to any Intellectual
Property are infringed, misappropriated or diluted by a third party, such Debtor
shall notify the Administrative Agent in writing at the end of such Fiscal Year
in which Debtor learned of such infringement, misappropriation or dilution and
shall take all actions as such Debtor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property. Notwithstanding the
foregoing to the contrary, a Debtor may permit any Patent, Trademark or other
Intellectual Property to lapse if such Debtor determines in its reasonable
business judgment that such Patent, Trademark or other Intellectual Property is
not used or useful in its business.

5.12 Special Provisions Relating to Certain Collateral.

(a) Contracts.

(i) Anything herein to the contrary notwithstanding, each Debtor shall remain
liable to perform all of its duties and obligations under each of the Contracts
included in the Collateral to the same extent as if this Agreement had not been
executed. The exercise by the Administrative Agent or any other Secured Party of
any of the rights and remedies hereunder shall not release any Debtor from any
of its duties or obligations under the Contracts. Neither the Administrative
Agent nor any other Secured Party shall have any duty, obligation or liability
under such Contracts included in the Collateral or otherwise in respect of the
Collateral by reason of this Agreement or be obligated to perform any of the
obligations or duties of any Debtor under the Contracts or otherwise in respect
of the Collateral or to take any action to collect or enforce any claim for
payment or any other right assigned hereunder.

(ii) During the existence of an Event of Default, if Debtor fails to perform any
agreement contained herein or in any of the Contracts, the Administrative Agent
may (but shall not be obligated to) itself perform, or cause the performance of,
such agreement, and the reasonable fees, costs and expenses of the
Administrative Agent incurred in connection therewith shall be payable by or on
behalf of Debtors and shall be Secured Obligations to the Administrative Agent.

(b) Intellectual Property.

(i) For the purpose of enabling the Administrative Agent to exercise rights and
remedies under Article VI at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Debtor hereby grants to the Administrative Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to any Debtor) to use, assign, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
such Debtor, wherever the same may be located, including in such license
reasonable access to all media in which any of the licensed

 

-16-



--------------------------------------------------------------------------------

items may be recorded or stored and to all computer programs used for the
compilation or printout thereof; provided, however, such license shall only be
effective during the existence of an Event of Default.

(ii) Notwithstanding anything contained herein to the contrary, but subject to
the provisions of Section 7.4 of the Credit Agreement, so long as no Event of
Default shall have occurred and be continuing, each Debtor will be permitted to
exploit, use, enjoy, protect, license, sublicense, assign, sell, dispose of or
take other actions with respect to the Intellectual Property in the ordinary
course of the business of such Debtor. In furtherance of the foregoing, unless
an Event of Default shall have occurred and be continuing, the Administrative
Agent shall, from time to time, upon the written request of any Debtor, execute
and deliver any instruments, certificates or other documents, in the form so
requested, that such Debtor shall have certified are appropriate (in its
judgment) to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to clause (i) immediately above
as to any specific Intellectual Property). Further, upon satisfaction of the
conditions to termination of this Agreement described in Section 2.02 or the
release of any Intellectual Property pursuant to Section 2.03, the
Administrative Agent shall grant back to Debtor the license granted pursuant to
clause (i) immediately above. The exercise of rights and remedies under Article
VI by the Administrative Agent shall not terminate the rights of the holders of
any licenses or sublicenses theretofore granted by any Debtor in accordance with
the first sentence of this clause (ii).

(c) Deposit Accounts. No Debtor shall hereafter establish and maintain any
Deposit Account unless (i) the applicable Debtor shall have given the
Administrative Agent 30 days’ prior written notice of its intention to establish
such new Deposit Account and (ii) if such Deposit Account is included in the
Collateral, such financial institution and such Debtor shall have duly executed
and delivered to the Administrative Agent (or if applicable, the First Lien
Administrative Agent) a Deposit Account Control Agreement with respect to such
Deposit Account. Notwithstanding the foregoing, no Debtor shall be required to
give notice to the Administrative Agent of its intention to establish a Deposit
Account with the Administrative Agent or the First Lien Administrative Agent. No
Debtor shall grant Control of any Deposit Account to any Person other than the
Administrative Agent (or if applicable, the First Lien Administrative Agent).

(d) Letters of Credit. If any Debtor is at any time a beneficiary under a letter
of credit now or hereafter issued in favor of such Debtor, such Debtor shall
promptly notify the Administrative Agent thereof and such Debtor shall, at the
request of the Administrative Agent, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, either
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Administrative Agent (or if applicable, the First Lien
Administrative Agent) of the proceeds of any drawing under the letter of credit
or (ii) arrange for the Administrative Agent (or if applicable, the First Lien
Administrative Agent) to become the transferee beneficiary of such letter of
credit, with the Administrative Agent (or if applicable, the First Lien
Administrative Agent) agreeing, in each case, that the proceeds of any drawing
under the letter of credit are to be applied as provided in the Credit
Agreement.

 

-17-



--------------------------------------------------------------------------------

(e) Commercial Tort Claims. If any Debtor shall at any time hold or acquire a
commercial tort claim, such Debtor shall immediately notify the Administrative
Agent in writing signed by such Debtor of the brief details thereof and grant to
the Administrative Agent (or if applicable, the First Lien Administrative Agent)
in such writing a security interest therein and in the Proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent (or if applicable, the First
Lien Administrative Agent).

(f) Securities Collateral.

(i) No Debtor shall take any action that would result in (A) the revocation of
any election to treat any Securities Collateral as certificated securities, and
(B) an election to treat as certificated securities any Securities Collateral
that constitute uncertificated securities.

(ii) So long as Administrative Agent has not exercised remedies with respect to
the Collateral under this Agreement or any other Loan Document upon the
occurrence and during the continuation of an Event of Default, Debtors reserve
the right to exercise all voting and other rights, title and interest with
respect to the Collateral (except as limited by the Loan Documents) and to
receive all income, gains, profits, dividends and other distributions from the
Collateral whether non-cash dividends, cash, options, warrants, stock splits,
reclassifications, rights, instruments or other investment property or other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such rights and
interests (except as limited by the Loan Documents); provided that no vote shall
be cast, right exercised or other action taken which would reasonably be
expected to result in a Material Adverse Effect.

(iii) In furtherance of the right of the Administrative Agent to exercise voting
rights following an Event of Default, each Debtor shall execute and deliver to
the Administrative Agent a proxy in a form acceptable to the Administrative
Agent with respect to each item of Securities Collateral owned by it. No Debtor
shall grant a proxy that would conflict with any proxy granted to the
Administrative Agent pursuant to the preceding sentence so long as the Security
Interests remain in effect.

ARTICLE VI

REMEDIES

6.01 Events of Default, Etc. If any Event of Default shall have occurred and be
continuing, subject to the Intercreditor Agreement:

(a) the Administrative Agent shall have, and in its discretion may exercise, the
rights and remedies with respect to this Agreement as more particularly provided
herein or in the Credit Agreement;

 

-18-



--------------------------------------------------------------------------------

(b) each Debtor shall, upon the reasonable request of the Administrative Agent,
assemble Collateral owned by it (and not otherwise in the possession of the
Administrative Agent (or, if applicable, the First Lien Administrative Agent))
at such place or places, reasonably convenient to both the Administrative Agent
and such Debtor, designated in such request;

(c) the Administrative Agent may (but shall not be obligated to), without notice
to any Debtor and at such times as the Administrative Agent in its sole
discretion may determine, exercise any or all of Debtors’ rights in, to and
under, or in any way connected to, the Collateral and the Administrative Agent
shall otherwise have and may (but shall not be obligated to) exercise all of the
rights, powers, privileges and remedies with respect to the Collateral of a
secured party under the UCC (whether or not said UCC is in effect in the
jurisdiction where the rights, powers, privileges and remedies are asserted) and
such additional rights, powers, privileges and remedies to which a secured party
is entitled under the laws in effect in any jurisdiction where any rights,
powers, privileges and remedies hereunder may be asserted, including the right,
to the maximum extent permitted by applicable law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Administrative Agent were the sole and absolute owner thereof (and the Debtors
agree to take all such action as may be appropriate to give effect to such
right);

(d) the Administrative Agent may (but shall not be obligated to) make any
reasonable compromise or settlement it deems desirable with respect to any of
the Collateral and may (but shall not be obligated to) extend the time of
payment, arrange for payment in installments, or otherwise modify the terms, of
all or any part of the Collateral;

(e) the Administrative Agent may (but shall not be obligated to), in its name or
in the name of any Debtor or otherwise, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Collateral;

(f) the Administrative Agent may (but shall not be obligated to) sell, lease,
assign or dispose of all or any part of the Collateral which shall then be or
shall thereafter come into the possession, custody or control of the
Administrative Agent or any other Secured Party or any of their respective
agents at such place or places as the Administrative Agent deems best, and for
cash or for credit or for future delivery (without thereby assuming any credit
risk), at public or private sale, without demand of performance or notice of
intention to effect any such disposition or of the time or place thereof except
such notice as is required by applicable law and cannot be waived. If, pursuant
to applicable law, prior notice of sale of the Collateral under this Section is
required to be given to any Debtor, each Debtor hereby acknowledges that the
minimum time required by such applicable law, or if no minimum time is
specified, 10 days, shall be deemed a reasonable notice period. The
Administrative Agent or any other Secured Party or anyone else may be the
purchaser, lessee, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the maximum extent permitted by
applicable law, at any private sale) and thereafter hold the same absolutely,
free from any

 

-19-



--------------------------------------------------------------------------------

claim or right of whatsoever kind, including any right or equity of redemption
(statutory or otherwise), of Debtors, any such demand, notice and right or
equity being hereby expressly waived and released to the maximum extent
permitted by applicable law. The Administrative Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned. The Collateral may be sold in one or more sales, at public or private
sale, conducted by any officer or agent of, or auctioneer or attorney for, the
Administrative Agent, at the Administrative Agent’s place of business or
elsewhere, for cash, upon credit or for other property, for immediate or future
delivery, and at such price or prices and on such terms as the Administrative
Agent shall deem appropriate in its reasonable discretion. The Administrative
Agent may, in its reasonable discretion, at any such sale restrict the
prospective bidders or purchasers as to their number, nature of business and
investment intention to the extent necessary to comply with applicable law. Upon
any public or private sale the Administrative Agent shall have the right to
deliver, assign and transfer to the purchaser thereof the Collateral so sold. At
any such sale the Collateral may be sold in one lot as an entirety or in
separate parcels. The Administrative Agent shall not be obligated to make any
sale pursuant to any such notice. In case of any sale of all of any part of the
Collateral on credit or for future delivery, the Collateral so sold may be
retained by the Administrative Agent until the full selling price is paid by the
purchaser thereof, but neither the Administrative Agent nor any Secured Party
shall incur any liability in case of the failure of such purchaser to take up
and pay for the Collateral so sold, and, in case of any such failure, such
Collateral may again be sold pursuant to the provisions hereof. All cash
proceeds of any such sale, and any other realization upon all or any part of the
Collateral may, in the sole discretion of the Administrative Agent, be held by
the Administrative Agent as collateral for or applied then or at any time
thereafter, in whole or in part, by the Administrative Agent for the benefit of
the Secured Parties to the payment and satisfaction of the Secured Obligations
in accordance with Section 6.04;

(g) upon request of the Administrative Agent, each Debtor shall promptly notify
(and each Debtor hereby authorizes the Administrative Agent so to notify) each
account debtor in respect of any Accounts or Instruments that such Collateral
has been assigned to the Administrative Agent hereunder, and that any payments
due or to become due in respect of such Collateral are to be made directly to
the Administrative Agent;

(h) the Administrative Agent shall have the right to endorse, assign or
otherwise transfer to or to register in the name of the Administrative Agent or
any of its nominees or endorse for negotiation any or all of the Securities
Collateral, without any indication that such Securities Collateral is subject to
the Security Interests hereunder. In addition, the Administrative Agent shall
have the right at any time to exchange certificates representing or evidencing
Securities Collateral for certificates of smaller or larger denominations;

(i) the Administrative Agent may vote or exercise any and all of the Debtors’
rights or powers incident to their ownership of the Securities Collateral,
including any rights or powers to manage or control the Guarantors;

 

-20-



--------------------------------------------------------------------------------

(j) the Administrative Agent may cause any action at law or suit in equity or
other proceeding to be instituted and prosecuted to enforce any rights vested in
it by this Agreement or by law or included in the Collateral, subject to the
provisions and requirements hereof and thereof, or to aid in the exercise of any
power herein or therein granted, or for any foreclosure hereunder and sale under
a judgment or decree in any judicial proceeding;

(k) in connection with any acceleration and foreclosure, the Administrative
Agent may lawfully and peacefully take possession of the Collateral and lawfully
and peacefully render it usable and repair and renovate the same, without,
however, any obligation to do so, and lawfully and peacefully enter upon any
location where the Collateral may be located for that purpose, control, manage,
operate, rent and lease the Collateral, collect all rents and income from the
Collateral and apply the same to reimburse the Secured Parties for any cost or
expenses incurred hereunder or under any of the Loan Documents and to the
payment or performance of any Debtor’s obligations hereunder or under any of the
Loan Documents, and apply the balance to the other Secured Obligations and any
remaining excess balance to whomsoever is legally entitled thereto;

(l) the Administrative Agent may secure the appointment of a receiver for the
Collateral or any part thereof;

(m) the Administrative Agent may lawfully and peacefully occupy any premises
owned or leased by any Debtor where the Collateral or any part thereof is
assembled for a reasonable period in order to effectuate its rights and remedies
hereunder or under law, without obligation to any Debtor in respect of such
occupation;

(n) the Administrative Agent may give instructions to the issuer of any
Securities Collateral that is an uncertificated security with respect to such
uncertificated security.

Each Debtor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, subject to the notice provision provided
for in paragraph (f) of this Section 6.01, with respect to any sale of all or
any part of the Collateral constituting a security (as such term is defined in
the Securities Act of 1933), to limit purchasers to those who will agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Debtor
acknowledges that any such private sale may be at prices and on terms less
favorable to the Administrative Agent than those obtainable through a public
sale without such restrictions, and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner and that the Administrative Agent shall have no obligation to
engage in public sales and no obligation to delay the sale of any Collateral for
the period of time necessary to permit any Debtor or the issuer thereof to
register it for public sale.

6.02 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral by virtue of the exercise of remedies under Section 6.01 are
insufficient to cover the costs and expenses of such exercise and the payment in
full of the Secured Obligations, the Administrative Agent shall retain all
rights and remedies under the Loan Documents, and each Debtor shall remain
liable, with respect to any deficiency.

 

-21-



--------------------------------------------------------------------------------

6.03 Private Sale. The Administrative Agent and the other Secured Parties shall
incur no liability as a result of the sale, lease or other disposition of all or
any part of the Collateral, at any private sale pursuant to Section 6.01
conducted in a commercially reasonable manner. Subject to and without limitation
of the preceding sentence, each Debtor hereby waives any claims against the
Administrative Agent or any other Secured Party arising by reason of the fact
that the price at which the Collateral may have been sold at such a private sale
was less than the price that might have been obtained at a public sale or was
less than the aggregate amount of the Secured Obligations, even if the
Administrative Agent accepts the first offer received and does not offer the
Collateral to more than one offeree.

6.04 Application of Proceeds. Except as otherwise herein expressly provided, and
subject to the Intercreditor Agreement, the proceeds of any collection, sale or
other realization of all or any part of the Collateral pursuant hereto, and any
other cash at the time held by the Administrative Agent under this Article VI,
shall be applied by the Administrative Agent as follows:

First, to the payment of the costs and expenses of such exercise of remedies,
including reasonable out-of-pocket costs and expenses of the Administrative
Agent, the reasonable fees and expenses of its agents and counsel and all other
reasonable expenses incurred and advances made by the Administrative Agent in
that connection;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Arranger in its capacity as
such, ratably among the Administrative Agent and the Arranger in proportion to
the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;

Fifth, to payment of that portion of the Secured Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fifth held by them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
applicable law.

 

-22-



--------------------------------------------------------------------------------

6.05 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Administrative Agent while no Event of Default has occurred and
is continuing, upon the occurrence and during the continuance of any Event of
Default, each Debtor hereby appoints the Administrative Agent as the
attorney-in-fact of such Debtor for the purpose of carrying out the provisions
of this Article VI and taking any action and executing any instruments that the
Administrative Agent may deem necessary or desirable to accomplish the purposes
hereof, which appointment as attorney-in-fact is irrevocable and coupled with an
interest. Without limiting the generality of the foregoing, so long as the
Administrative Agent shall be entitled under this Article VI to make collections
in respect of the Collateral and subject to the Intercreditor Agreement, the
Administrative Agent shall have the right and power

(a) to receive, endorse and collect all checks made payable to the order of any
Debtor representing any dividend, payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same;

(b) to file any claims or take any action or institute any proceedings in
connection therewith which the Administrative Agent may deem to be necessary or
advisable;

(c) to pay, settle or compromise all bills and claims which may be or become
liens or security interests against any or all of the Collateral, or any part
thereof, unless a bond or other security satisfactory to the Administrative
Agent has been provided; and

(d) upon foreclosure, to do any and every act which any Debtor may do on its
behalf with respect to the Collateral or any part thereof and to exercise any or
all of such Debtor’s rights and remedies under any or all of the Collateral;

provided, however, that the Administrative Agent shall not exercise any such
rights except upon the occurrence and continuation of an Event of Default. This
power of attorney is a power coupled with an interest and shall be irrevocable.

6.06 Expenses.

(a) Subject to Section 10.5 of the Credit Agreement, the Administrative Agent
may incur, and Debtors shall pay to the Administrative Agent, all reasonable
fees and out-of-pocket expenses (including reasonable fees and expenses for
legal services) of, or incident to, the enforcement of any of the provisions of
this Article VI, or exercise by experts, agents or attorneys selected by the
Administrative Agent in good faith of any rights or privileges of Debtors in
respect of the Collateral, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral, and for the care of the Collateral and defending or asserting rights
and claims of the Administrative Agent and the other Secured Parties in respect
thereof, by litigation or otherwise, and all such fees and expenses and, to the
extent such amounts are not timely paid, together with interest thereon at the
applicable rate provided for in Section 2.14 of the Credit Agreement, shall be
Secured Obligations of the Administrative Agent secured under Article II. All
amounts payable by the Debtors under this Section 6.06(a) shall be payable
within ten (10) Business Days of demand thereof.

 

-23-



--------------------------------------------------------------------------------

(b) The terms, conditions, covenants and agreements to be observed or performed
by each Debtor under this Agreement shall be observed or performed by it at its
sole cost and expense.

6.07 Administrative Agent’s Right to Perform on Debtor’s Behalf. If any Debtor
fails to perform any of its obligations under this Agreement, the Administrative
Agent may (but shall not be obligated to), upon reasonable notice to such
Debtor, unless such Debtor is diligently pursuing a cure for such failure that
cannot be obtained more quickly by the Administrative Agent’s performance as
specified herein, itself perform or cause to be performed such obligations at
the expense of such Debtor, either in its name or in the name and on behalf of
such Debtor.

6.08 Custody and Preservation. The Administrative Agent’s obligation to use
reasonable care in the custody and preservation of Collateral shall be satisfied
if it uses the same care as it uses in the custody and preservation of its own
property.

6.09 Preservation of Rights. Neither the Administrative Agent nor any Secured
Party shall be required to take any steps to preserve any rights against prior
parties to any of the Collateral.

6.10 Rights of Secured Parties. The Administrative Agent or any other Secured
Party may (but shall not be obligated to) pay or secure payment of any Tax or
other claim that may be secured by or result in a Lien on any Collateral other
than a Permitted Lien. The Administrative Agent or any other Secured Party may
(but shall not be obligated to) do any other thing that it in good faith
believes is necessary or desirable to preserve, protect or maintain the
Collateral or, after an Event of Default, to enhance its value. Debtors shall
immediately reimburse the Administrative Agent or any other Secured Party for
any reasonable payment or expense (including reasonable attorneys’ fees and
expenses) that the Administrative Agent or such other Secured Party may incur
pursuant to this Section 6.10.

6.11 No Marshalling. Neither the Administrative Agent nor any Secured Party
shall be required to marshal any present or future collateral security
(including but not limited to the Collateral) for, or other assurances of
payment of, the Obligations or any of them or to resort to such collateral
security or other assurances of payment in any particular order.

6.12 Remedies Cumulative. No right, power or remedy herein conferred upon or
reserved to the Administrative Agent or any other Secured Party is intended to
be exclusive of any other right, power or remedy, and every such right, power
and remedy shall, to the extent permitted by law, be cumulative and in addition
to every other right, power and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder or otherwise shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy. Resort to any
or all security now or hereafter held by the Administrative Agent may be taken
concurrently or successively and in one or several consolidated or independent
judicial actions or lawfully taken nonjudicial proceedings, or both.

 

-24-



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.01 Waivers of Rights Inhibiting Enforcement. Each Debtor waives, for itself
and all who may claim under it, to the maximum extent permitted by applicable
law:

(a) any claim that, as to any part of the Collateral, a public sale, should the
Administrative Agent elect so to proceed, is, in and of itself, not a
commercially reasonable method of sale for the Collateral;

(b) the right to assert in any action or proceeding between it and the
Administrative Agent any offsets or counterclaims that it may have;

(c) except as otherwise provided in this Agreement, NOTICE OR JUDICIAL HEARING
IN CONNECTION WITH THE ADMINISTRATIVE AGENT’S TAKING POSSESSION OR DISPOSITION
OF ANY OF THE COLLATERAL DURING THE EXISTENCE OF AN EVENT OF DEFAULT INCLUDING
ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND
ANY SUCH RIGHT THAT ANY DEBTOR WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR
ANY STATUTE OF THE UNITED STATES OR OF ANY STATE, AND ALL OTHER REQUIREMENTS AS
TO THE TIME, PLACE AND TERMS OF SALE OR OTHER REQUIREMENTS WITH RESPECT TO THE
ENFORCEMENT OF THE ADMINISTRATIVE AGENT’S RIGHTS HEREUNDER;

(d) all rights of redemption, appraisement, valuation, stay, extension or
moratorium; and

(e) the right to invoke any law requiring marshalling of collateral and all
other rights the exercise of which would, directly or indirectly, prevent, delay
or inhibit the enforcement of any of the rights or remedies of the
Administrative Agent and the other Secured Parties under this Agreement or the
absolute sale of the Collateral, now or hereafter in force under any applicable
law.

7.02 Notices. The Administrative Agent or any Debtor shall give any notice,
request, demand or other communication (a “Notice”) pursuant to this Agreement
in accordance with Section 10.2 of the Credit Agreement. Any Notice to the
Debtor shall be sent to the address of the Borrowers set forth in the Credit
Agreement or to such other address provided by such Debtor to the Administrative
Agent in writing. Any Notice sent as hereinabove provided shall be deemed
delivered upon receipt or refusal of delivery.

7.03 Assignment. Except as permitted by the Credit Agreement, no Debtor may
assign any of its rights or delegate any performance under this Agreement
(whether voluntarily or involuntarily, by merger, consolidation, dissolution,
operation of law or any other manner) except with the prior written consent of
the Administrative Agent, which consent may be withheld in the Administrative
Agent’s sole discretion. Any purported assignment without such consent is void.
When any Lender assigns or otherwise transfers any interest held by it

 

-25-



--------------------------------------------------------------------------------

under the Credit Agreement or other Loan Document to any other Person pursuant
to the terms of the Credit Agreement or such other Loan Document, that other
Person shall thereupon become vested with all the benefits held by such Lender
under this Agreement.

7.04 Successors and Assigns. This Agreement binds the Debtors and their
respective successors and assigns and inures to the benefit of the
Administrative Agent, the other Secured Parties and their respective successors
and assigns.

7.05 Amendment and Waiver. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Debtor therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Agent and the Debtors; provided that any amendment, waiver or
consent shall be signed by (or signed with the consent of) the Required Lenders
or all of the Lenders to the extent required by Section 10.1 of the Credit
Agreement. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

7.06 No Implied Waiver. No failure or delay in exercising any right, power or
privilege or requiring the satisfaction of any condition hereunder, and no
course of dealing between the Debtors and the Administrative Agent operates as a
waiver or estoppel of any right, remedy or condition. No single or partial
exercise of any right or remedy under this Agreement precludes any simultaneous
or subsequent exercise of any other right, power or privilege. The rights and
remedies set forth in this Agreement are not exclusive of, but are cumulative
to, any rights or remedies now or subsequently existing at law, in equity or by
statute.

7.07 Severability. In case one or more provisions of this Agreement shall be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality, and enforceability of the remaining provisions contained
herein or therein shall not be affected or impaired thereby.

7.08 Entire Agreement. This Agreement and the other Loan Documents contain the
entire agreement between the parties relating to the subject matter hereof and
supersede all prior or contemporaneous oral or written negotiations and
agreements relating to the subject matter hereof. The provisions of this
Agreement may not be explained, supplemented or qualified through evidence or
trade usage or a prior course of dealing. In entering into this Agreement, the
Debtors have not relied upon any statement, representation, warranty or
agreement of the Administrative Agent except as set forth in the Loan Documents.

7.09 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

7.10 Governing Law. The laws of the State of New York (without giving effect to
its conflicts of law principles) govern all matters arising out of or relating
to this Agreement and all of the transactions it contemplates, including without
limitation its validity, interpretation, construction, performance (including
the details of performance) and enforcement, except to the extent that the
validity or perfection of the security interests hereunder, or remedies
hereunder, in respect of any particular Collateral are governed by the laws of a
jurisdiction other than the State of New York.

 

-26-



--------------------------------------------------------------------------------

7.11 Headings. The descriptive headings of the articles, sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

7.12 Interpretation. This Agreement has been reviewed and negotiated by counsel
for both the Debtors and the Administrative Agent and, consequently, this
Agreement shall not be construed against the drafter.

7.13 Waiver of Jury Trial. THE DEBTORS AND THE ADMINISTRATIVE AGENT HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

7.14 Survival, Etc. The provisions of Sections 2.07, 6.03, 6.06, 6.08, 6.09,
6.10, 7.01, 7.16, 7.17 and 7.19 shall survive the termination of this Agreement.
In addition, the representations, warranties and covenants of the Debtors set
out in this Agreement or contained in any documents delivered to the
Administrative Agent or any other Secured Party pursuant to this Agreement shall
survive the execution and delivery of this Agreement.

7.15 Agents, Etc. The Administrative Agent may employ agents, experts and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents, experts or attorneys-in-fact
selected by it in good faith.

7.16 Limitation of Liability. NEITHER THE ADMINISTRATIVE AGENT NOR ANY SECURED
PARTY SHALL HAVE LIABILITY WITH RESPECT TO, AND DEBTORS HEREBY WAIVE, RELEASE
AND AGREE NOT TO SUE FOR:

(a) ANY LOSS OR DAMAGE SUSTAINED BY ANY DEBTOR, OR ANY LOSS, DAMAGE,
DEPRECIATION OR OTHER DIMINUTION IN THE VALUE OF ANY COLLATERAL, THAT MAY OCCUR
AS A RESULT OF, IN CONNECTION WITH, OR THAT IS IN ANY WAY RELATED TO, ANY
EXERCISE OF ANY RIGHT OR REMEDY UNDER THIS AGREEMENT EXCEPT FOR ANY SUCH LOSS,
DAMAGE, DEPRECIATION OR DIMINUTION TO THE EXTENT THAT THE SAME IS THE RESULT OF
ACTS OR OMISSIONS ON THE PART OF SUCH SECURED PARTY CONSTITUTING WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE (AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION); OR

(b) ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY
DAMAGES SUFFERED BY ANY DEBTOR IN CONNECTION WITH ANY CLAIM RELATED TO THIS
AGREEMENT.

7.17 Subrogation. Each Debtor shall not exercise, and hereby irrevocably waives,
any claim, right or remedy that it may now have or may hereafter acquire against
any

 

-27-



--------------------------------------------------------------------------------

other Debtor arising under or in connection with this Agreement, including,
without limitation, any claim, right or remedy of subrogation, contribution,
reimbursement, exoneration, indemnification or participation arising under
contract, by applicable law or otherwise in any claim, right or remedy of the
Administrative Agent or the other Secured Parties against such Debtor or any
other Person or any Collateral which the Administrative Agent or any other
Secured Party may now have or may hereafter acquire, until the indefeasible
payment and satisfaction in full of all Secured Obligations and the expiration
and termination of the Commitments. If, notwithstanding the preceding sentence,
any amount shall be paid to any Debtor on account of such subrogation rights at
any time when any of the Secured Obligations shall not have been paid in full,
such amount shall be held by such Debtor in trust for the Administrative Agent
and the other Secured Parties, segregated from other funds of such Debtor and,
subject to the Intercreditor Agreement, be turned over to the Administrative
Agent in the exact form received by such Debtor (duly endorsed by such Debtor to
the Administrative Agent, if required), to be applied against the Secured
Obligations, whether matured or unmatured, in accordance with the Loan
Documents. Notwithstanding the foregoing, the Debtors shall be expressly
permitted hereunder to make payments to each other to the extent not prohibited
by the Credit Agreement.

7.18 Conflict with Credit Agreement; Intercreditor Agreement. In the event of
any conflict between the terms of this Agreement and the terms of the Credit
Agreement, the terms of the Credit Agreement shall control. Notwithstanding
anything herein to the contrary, including the previous sentence (i) the liens
and security interests granted to the Administrative Agent pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Priority Secured Parties (as defined in
the Intercreditor Agreement), including liens and security interests granted to
JPMorgan Chase Bank, N.A., as administrative agent, pursuant to or in connection
with the First Lien Credit Agreement and (ii) the exercise of any right or
remedy by the Administrative Agent or any other Secured Party hereunder is
subject to the limitations and provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and the
terms of this Agreement, the terms of the Intercreditor Agreement shall govern.

[Signatures on following page]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWERS: AMEDISYS, INC. By:  

/s/ Ronald A. LaBorde

Name:   Ronald A. LaBorde Title:   President and Interim Chief Executive Officer
AMEDISYS HOLDING, L.L.C. By:  

/s/ Ronald A. LaBorde

Name:   Ronald A. LaBorde Title:   President

[Signature Page to Second Lien Security and Pledge Agreement]



--------------------------------------------------------------------------------

GUARANTORS: ADVENTA HOSPICE SERVICES OF

FLORIDA, INC.,

a Florida corporation;

AMEDISYS HOME HEALTH, INC. OF

ALABAMA,

an Alabama corporation;

AMEDISYS HOME HEALTH, INC. OF

SOUTH CAROLINA,

a South Carolina corporation;

AMEDISYS HOME HEALTH, INC. OF

VIRGINIA,

a Virginia corporation;

HMR ACQUISITION, INC.,

a Delaware corporation;

ACCUMED GENPAR, L.L.C.,

a Texas limited liability company;

ACCUMED HOLDING, L.L.C.,

a Delaware limited liability company;

ACCUMED HOME HEALTH OF

GEORGIA, L.L.C.,

a Georgia limited liability company;

ACCUMED HOME HEALTH OF NORTH

TEXAS, L.L.C.,

a Texas limited liability company;

ADVENTA HOSPICE, L.L.C.,

a Florida limited liability company;

ALBERT GALLATIN HOME CARE AND

HOSPICE SERVICES, LLC,

a Delaware limited liability company;

AMEDISYS AIR, L.L.C.,

a Louisiana limited liability company;

AMEDISYS ALABAMA, L.L.C.,

an Alabama limited liability company;

AMEDISYS ALASKA, LLC,

an Alaska limited liability company;

AMEDISYS ARIZONA, L.L.C.,

an Arizona limited liability company;

AMEDISYS ARKANSAS, LLC,

an Arkansas limited liability company;

AMEDISYS BA, LLC,

a Delaware limited liability company;

AMEDISYS CALIFORNIA, L.L.C.,

a California limited liability company;

[Signature Page to Second Lien Security and Pledge Agreement]



--------------------------------------------------------------------------------

AMEDISYS COLORADO, L.L.C.,

a Colorado limited liability company;

AMEDISYS CONNECTICUT, L.L.C.,

a Connecticut limited liability company;

AMEDISYS DELAWARE, L.L.C.,

a Delaware limited liability company;

AMEDISYS FLORIDA, L.L.C.,

a Florida limited liability company;

AMEDISYS GEORGIA, L.L.C.,

a Georgia limited liability company;

AMEDISYS HOSPICE, L.L.C.,

a Louisiana limited liability company;

AMEDISYS IDAHO, L.L.C.,

an Idaho limited liability company;

AMEDISYS ILLINOIS, L.L.C.,

an Illinois limited liability company;

AMEDISYS INDIANA, L.L.C.,

an Indiana limited liability company;

AMEDISYS IOWA, L.L.C.,

an Iowa limited liability company;

AMEDISYS KANSAS, L.L.C.,

a Kansas limited liability company;

AMEDISYS LA ACQUISITIONS, L.L.C.,

a Louisiana limited liability company;

AMEDISYS LOUISIANA, L.L.C.,

a Louisiana limited liability company;

AMEDISYS MAINE, P.L.L.C.,

a Maine professional limited liabilitycompany;

AMEDISYS MARYLAND, L.L.C.,

a Maryland limited liability company;

AMEDISYS MASSACHUSETTS, L.L.C.,

a Massachusetts limited liability company;

AMEDISYS MICHIGAN, L.L.C.,

a Michigan limited liability company;

AMEDISYS MINNESOTA, L.L.C.,

a Minnesota limited liability company;

AMEDISYS MISSISSIPPI, L.L.C.,

a Mississippi limited liability company;

AMEDISYS MISSOURI, L.L.C.,

a Missouri limited liability company;

AMEDISYS NEBRASKA, L.L.C.,

a Nebraska limited liability company;

AMEDISYS NEVADA, L.L.C.,

a Nevada limited liability company;

[Signature Page to Second Lien Security and Pledge Agreement]



--------------------------------------------------------------------------------

AMEDISYS NEW HAMPSHIRE, L.L.C.,

a New Hampshire limited liability company;

AMEDISYS NEW JERSEY, L.L.C.,

a New Jersey limited liability company;

AMEDISYS NEW MEXICO, L.L.C.,

a New Mexico limited liability company;

AMEDISYS NORTH CAROLINA, L.L.C.,

a North Carolina limited liability company;

AMEDISYS NORTH DAKOTA, L.L.C.,

a North Dakota limited liability company;

AMEDISYS NORTHWEST, L.L.C.,

a Georgia limited liability company;

AMEDISYS OHIO, L.L.C.,

an Ohio limited liability company;

AMEDISYS OKLAHOMA, L.L.C.,

an Oklahoma limited liability company;

AMEDISYS OREGON, L.L.C.,

an Oregon limited liability company;

AMEDISYS PENNSYLVANIA, L.L.C.,

a Pennsylvania limited liability company;

AMEDISYS PROPERTY, L.L.C.,

a Louisiana limited liability company;

AMEDISYS PUERTO RICO, L.L.C.,

a Puerto Rican limited liability company;

AMEDISYS QUALITY OKLAHOMA,

L.L.C.,

an Oklahoma limited liability company;

AMEDISYS RHODE ISLAND, L.L.C.,

a Rhode Island limited liability company;

AMEDISYS SC, L.L.C.,

a South Carolina limited liability company;

AMEDISYS SOUTH DAKOTA, L.L.C.,

a South Dakota limited liability company;

AMEDISYS SOUTH FLORIDA, L.L.C.,

a Florida limited liability company;

AMEDISYS SPECIALIZED MEDICAL

SERVICES, L.L.C.,

a Louisiana limited liability company;

AMEDISYS SP-IN, L.L.C.,

an Indiana limited liability company;

AMEDISYS SP-KY, L.L.C.,

a Kentucky limited liability company;

AMEDISYS SP-OH, L.L.C.,

an Ohio limited liability company;

[Signature Page to Second Lien Security and Pledge Agreement]



--------------------------------------------------------------------------------

AMEDISYS SP-TN, L.L.C.,

a Tennessee limited liability company;

AMEDISYS TENNESSEE, L.L.C.,

a Tennessee limited liability company;

AMEDISYS TEXAS, L.L.C.,

a Texas limited liability company;

AMEDISYS TLC, ACQUISITION, L.L.C.,

a Louisiana limited liability company;

AMEDISYS UTAH, L.L.C.,

a Utah limited liability company;

AMEDISYS VENTURES, L.L.C.,

a Delaware limited liability company;

AMEDISYS VIRGINIA, L.L.C.,

a Virginia limited liability company;

AMEDISYS WASHINGTON, L.L.C.,

a Washington limited liability company;

AMEDISYS WESTERN, L.L.C.,

a Delaware limited liability company;

AMEDISYS WEST VIRGINIA, L.L.C.,

a West Virginia limited liability company;

AMEDISYS WISCONSIN, L.L.C.,

a Wisconsin limited liability company;

ANMC VENTURES, L.L.C.,

a Louisiana limited liability company;

AVENIR VENTURES, L.L.C.,

a Louisiana limited liability company;

BEACON HOSPICE, L.L.C.,

a Delaware limited liability company;

BROOKSIDE HOME HEALTH, LLC,

a Virginia limited liability company;

COMPREHENSIVE HOME HEALTHCARE SERVICES, L.L.C.,

a Tennessee limited liability company;

EMERALD CARE, L.L.C.,

a North Carolina limited liability company,

FAMILY HOME HEALTH CARE, L.L.C.,

a Kentucky limited liability company;

HHC, L.L.C.,

a Tennessee limited liability company;

HOME HEALTH OF ALEXANDRIA, L.L.C.,

a Louisiana limited liability company;

HORIZONS HOSPICE CARE, L.L.C.,

an Alabama limited liability company;

HOUSECALL, L.L.C.,

a Tennessee limited liability company;

[Signature Page to Second Lien Security and Pledge Agreement]



--------------------------------------------------------------------------------

HOUSECALL HOME HEALTH, L.L.C.,

a Tennessee limited liability company;

HOUSECALL MEDICAL RESOURCES,

L.L.C.,

a Delaware limited liability company;

HOUSECALL MEDICAL SERVICES, L.L.C.,

a Tennessee limited liability company;

HOUSECALL SUPPORTIVE SERVICES, L.L.C.,

a Florida limited liability company;

MC VENTURES, LLC,

a Mississippi limited liability company;

M.M. ACCUMED VENTURES, L.L.C.,

a Texas limited liability company;

TENDER LOVING CARE HEALTH CARE SERVICES INTERNATIONAL, LLC,

a Delaware limited liability company;

TENDER LOVING CARE HEALTH CARE SERVICES MIDWEST, LLC,

a Delaware limited liability company;

TENDER LOVING CARE HEALTH CARE SERVICES OF BROWARD, LLC,

a Delaware limited liability company;

TENDER LOVING CARE HEALTH CARE SERVICES OF DADE, LLC,

a Delaware limited liability company;

TENDER LOVING CARE HEALTH CARE SERVICES OF ERIE NIAGARA, LLC,

a New York limited liability company;

TENDER LOVING CARE HEALTH CARE SERVICES OF GEORGIA, LLC,

a Delaware limited liability company;

TENDER LOVING CARE HEALTH CARE SERVICES OF LONG ISLAND, LLC,

a New York limited liability company;

TENDER LOVING CARE HEALTH CARE SERVICES OF MICHIGAN, LLC,

a Delaware limited liability company;

TENDER LOVING CARE HEALTH CARE SERVICES OF NASSAU SUFFOLK, LLC,

a New York limited liability company;

TENDER LOVING CARE HEALTH CARE SERVICES OF NEW ENGLAND, LLC,

a Delaware limited liability company;

[Signature Page to Second Lien Security and Pledge Agreement]



--------------------------------------------------------------------------------

TENDER LOVING CARE HEALTH CARE SERVICES OF WEST VIRGINIA, LLC,

a Delaware limited liability company;

TENDER LOVING CARE HEALTH CARE SERVICES SOUTHEAST, LLC,

a Delaware limited liability company;

TENDER LOVING CARE HEALTH CARE SERVICES WESTERN, LLC,

a Delaware limited liability company;

TLC HOLDINGS I, L.L.C.,

a Delaware limited liability company;

TLC HEALTH CARE SERVICES, L.L.C.,

a Delaware limited liability company;

ACCUMED HEALTH SERVICES, L.L.C.,

a Texas limited liability company;

NINE PALMS 1, L.L.C.,

a Virginia limited liability company; and

NINE PALMS 2, LLP,

a Mississippi limited liability partnership

By:  MCVENTURES, LLC, its general partner

 

By:  

/s/ Ronald A. LaBorde

Name:   Ronald A. LaBorde Title:   President

[Signature Page to Second Lien Security and Pledge Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: CORTLAND CAPITAL MARKET SERVICES LLC, not in its
individual capacity but solely as Administrative Agent By:  

/s/ Emily Ergang Pappas

Name:   Emily Ergang Pappas Title:   Associate Counsel

[Signature Page to Second Lien Security and Pledge Agreement]